Citation Nr: 1526103	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-33 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for defective vision.

2.  Entitlement to service connection for bilateral eye disability, including defective vision.

3.  Entitlement to service connection for speech problems. 

4.  Entitlement to a rating in excess of 30 percent for skull scars. 

5.  Entitlement to a rating in excess of 30 percent for post-traumatic headaches. 

6.  Entitlement to a rating in excess of 30 percent for bilateral pes planus. 

7.  Entitlement to service connection for tremors. 

8.  Entitlement to service connection for right knee meniscus tear. 

9.  Entitlement to a rating in excess of 10 percent for benign positional vertigo. 
  
10.  Entitlement to a rating in excess of 10 percent for loss of skull.

11.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with anxiety disorder, obsessive compulsive disorder (OCD), and cognitive disorder.  

12.  Entitlement to a compensable rating for traumatic brain injury (TBI). 

13.  Entitlement to an effective date earlier than October 26, 2012, for the separate rating for TBI. 

14.  Entitlement to an effective date earlier than October 26, 2012, for the increased rating of 30 percent for skull scars.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1969.  He served in the Republic of Vietnam, during the Vietnam Era, and is a recipient of the Purple Heart and Bronze Star Medals.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for tremors and right knee meniscus tear; entitlement to an increased disability rating for vertigo, loss of skull, PTSD with anxiety, OCD, and cognitive disorder, and TBI; as well as entitlement to earlier effective dates for TBI and skull scars are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for defective vision was denied in a May 1993 rating decision; the Veteran did not perfect an appeal of the decision or submit any evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's current defective vision is due to bilateral cataract, which was not present in service, is not etiologically related to service, and was not caused or permanently worsened by service-connected disability.

4.  A disability manifested by speech impairment has not been present at any time during the pendency of this claim.

5.  The Veteran's disfiguring scars of the head, face and neck have not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or four or five characteristics of disfigurement.

6.  Throughout the period of the claim, the Veteran's post-traumatic headaches have been manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

7.  The Veteran's bilateral pes planus more nearly approximates severe impairment than pronounced impairment.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for defective vision.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for service connection for a speech disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for a rating in excess of 30 percent for disfiguring scars of the head, face and neck have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7800 (2014).

5.  The Veteran's post-traumatic headaches warranted a rating of 50 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

6.  The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The RO denied service connection for defective vision in a May 1993 rating decision based on its determination that the Veteran's defective vision was due presbyopia and not due to a disease or injury.  

The evidence of record in May 1993 consisted of the Veteran's statements, service treatment records (STRs), outpatient treatment notes from the Lincoln VA Medical Center (VAMC) and a January 1993 VA examination report.  At that time, the Veteran was diagnosed with hyperopia, as well as early nuclear-sclerotic cataracts.  The examiner concluded the Veteran's visual deficiencies resulted from the refractive error, hyperopia.  

The evidence received since the May 1993 decision includes additional statements from the Veteran, VA outpatient records dated through October 2014, as well as a February 2013 VA examination report.  In the course of this examination, the Veteran was diagnosed with a combined (nuclear sclerotic and peripheral cortical) cataracts of both eyes, presbyopia, and dry eyes.  The examiner concluded the Veteran's blurry vision, at that time, was most likely attributable to his cataracts.  

This evidence relating the Veteran's defective vision to cataracts is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in letters mailed in December 2012, January 2013 and July 2014, prior to the initial adjudication of the claims being addressed in this decision.    

The record also reflects that all pertinent available STRs and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected scars, headaches and pes planus most recently in January 2013 and September 2014.  The Veteran has not asserted, and the evidence does not show, the above noted disabilities have increased in severity since the most recent examinations.  The Veteran was also provided adequate examinations in response to his speech and bilateral eye disorder claims.  The Board acknowledges that the eye examiner did not address whether the Veteran's bilateral eye disability was aggravated by his service-connected TBI, but notes that the Veteran has not contended and the evidence does not otherwise suggest that the bilateral eye disability was aggravated by the TBI.  Therefore, the Board has determined that further delay of the appellate process to obtain a supplemental opinion addressing the question of aggravation would serve no useful purpose.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Additionally, at the request of the Veteran's representative, the record was held open for 90 days to allow the representative the opportunity to submit additional evidence.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Refractive error of the eyes is not a disease or injury for VA compensation purposes.  38 C.F.R. § 3.303(c).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Eye Disability

The Veteran avers that his bilateral eye disability, which he states is manifested by blurry vision, was caused by his service-connected TBI.  

Initially, the Board notes the Veteran's STRs fail to show he was treated for or diagnosed with a chronic acquired eye disability in service.  Additionally, the Veteran has not asserted that his eye disability manifested in service.  

A review of the Veteran's Lincoln and Omaha VAMC outpatient treatment notes shows he has received eye glasses and drops to treat his presbyopia and dry eyes.  These record do not suggest the presence of any link between the Veteran's service-connected TBI and a current eye disability.  

The Veteran underwent a comprehensive VA eye examination in February 2013.  In addition to presbyopia and dry eyes, the examiner diagnosed the Veteran with a combined (nuclear sclerotic and peripheral cortical) bilateral cataract.  The examiner concluded the Veteran's blurry vision, at that time, was most likely attributable to his cataracts.  The examiner then concluded the Veteran's current blurry vision, caused by the above noted combined cataracts, was not caused by his service-connected TBI.  In support of this conclusion, the examiner explained that nuclear sclerotic and peripheral cortical cataracts are both age-related changes of the native lens of the eye.  The Board acknowledges that the examiner did not address whether the Veteran's bilateral eye disability was aggravated by the TBI, but as discussed above, the Board has determined that an opinion concerning aggravation is not needed in this case because the Veteran has not alleged and there is no evidence suggesting that the disability was aggravated by the TBI.  

Based on the foregoing, the Board finds the Veteran's claim for service connection for bilateral eye disability must be denied.  This follows, because the competent medical evidence of record indicates the Veteran's disability is most likely the result of the normal aging process, rather than his service-connected TBI.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the Veteran is not competent to state the cause of his blurry vision or whether his cataracts were caused by his service-connected TBI, as these types of medical conclusions must be left to the providence of a trained medical professional.  To the extent that the Veteran's statements are contradicted by the medical evidence, the Board has found the medical opinion prepared by a skilled examiner to be more probative than the Veteran's self-serving assertions.  Therefore, service connection for bilateral eye disability must be denied.

Speech Impairment

The Veteran asserts that service connection is warranted for a speech impairment as a result of his service-connected TBI.  However, as noted above, in the absence of a current disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).

Therefore, the issue that must first be addressed is whether there is competent evidence showing the Veteran has a currently diagnosed speech impairment.  A review of the Veteran's private treatment records, as well as his outpatient treatment records from the Lincoln and Omaha VAMCs fail to show any treatment for or diagnosis of a speech disability.  Rather, the evidence shows the Veteran has been able to fully converse and articulate with his treating clinicians throughout the entire period under appeal.  

Additionally, the Veteran underwent a comprehensive VA central nervous conditions examination in January 2013, at which time the examiner found no impairment of the pharynx or larynx.  Additionally, the examiner found the Veteran's speech to be normal.  

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that he has a speech impairment related to his TBI.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As discussed above, the medical evidence shows that a disorder manifested by speech impairment has not been present during the period of the claim.  Accordingly, the claim must be denied.  

Increased Rating Claims

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Skull Scars

Disfigurement of the head, face, or neck warrants a 30 percent rating if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent rating is authorized for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

The disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are to be separately evaluated under the appropriate diagnostic code(s).  Note (4).  The Board notes that the Veteran is in receipt of a separate rating on the basis of his linear neck scar under Diagnostic Code 7805, and current medical evidence does not show his scars of the head, face and neck are unstable or painful.  The Veteran has not otherwise challenged these findings, and as such, the Board will focus its review on the Veteran's disfigurements evaluated under Diagnostic Code 7800.  

Service connection for disfiguring scars of the right and left side of the nose, right eye, right mandible, and right ear has been in effect since the day following the Veteran's release from active duty.  At that time, a 10 percent rating was established.  A rating of 30 percent was established, effective October 26, 2012, in the March 2013 rating decision that is the subject of the current appeal.  

The Veteran has not presented any specific argument as to why an increased rating is warranted for the disfiguring scars.  

The Board notes that VA outpatient treatment records pertinent to the period of this claim do not reference any treatment received by the Veteran for his disfiguring scars.

In response to the claim, the Veteran was afforded a VA examination in January 2013.  The Veteran's claims folders were reviewed by the examiner.  The examiner reported the Veteran has 5 scars as a result of shrapnel wounds incurred in Vietnam.  The scars were located on his right forehead, left nose, right nose, left chin, and right skull frontal area.  Physical examination revealed that the scars measured 18.0x 0.1 centimeters, 0.5x 0.2 centimeters, 6.0x0.2 centimeters, 2.0x 0.3 centimeters, and 3.0x 2.5 centimeters respectively.  The Board observes the Veteran's right forehead scar and right skull frontal scar each satisfy a single characteristic of disfigurement, as the right forehead scar exceeds 13 centimeters in length and the right skull frontal scar is greater than 0.6 centimeters in width.  In addition, the examiner stated the Veteran's right skull frontal scar was depressed on palpation, which satisfies a third characteristic of disfigurement.  The remaining scars did not show any additional characteristics of disfigurement.  The examiner found no gross distortion or asymmetry of facial features.  The examiner also found no visible or palpable tissue loss.  There were no effects on usual daily activities and no significant effects on occupational functioning.  

The preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the disfiguring scars on the Veteran's head, face and neck.  This follows, because the Veteran had three characteristics of disfigurement noted during his recent examination.  There is no evidence showing gross distortion or asymmetry of two features, or visible or palpable tissue loss in this case.  

The Board has considered the other diagnostic criterion related to scars to determine whether an increased rating is warranted for the disfiguring scars noted above Diagnostic Codes 7801 and 7802 are not for application in this case as the Veteran's scars are not located in an area other than the head, face, or neck.  As noted above, the Veteran's scars were not painful or unstable during examination, and as such, a separate 10 percent rating under Diagnostic Code 7804 is not warranted.  Finally, a separate noncompensable rating under Diagnostic Code 7805 has been established; however, the VA examiner clearly indicated the Veteran's scars do not functionally impact him.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Accordingly, an evaluation in excess of 30 percent for skull scars must be denied.   

Headaches

The Veteran's service-connected post-traumatic headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  He is presently in receipt of a 30 percent rating for the disability.  The question in this case is whether the maximum, 50 percent, rating is warranted.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (Diagnostic Code 8100 is quoted verbatim, but the Court does not specifically address the matter of what is a prostrating attack.).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012),  "prostration" is defined as "extreme exhaustion or powerlessness."

VA treatment records throughout the pendency of this claim fail to show any treatment for chronic headaches; however, the Veteran has reported that he experiences daily right-sided frontal headaches, which are prostrating roughly half the time.  The Veteran has also reported he self-treats with Advil and rest.  

On VA examination in April 2011, the Veteran reported experiencing headaches weekly, and stated roughly half were prostrating.  He reported treating headaches with Advil.  The examiner stated the headaches did impact the Veteran's usual daily activities.


During the Veteran's January 2013 VA examination, the Veteran again reported having experienced daily headaches.  Although the examiner stated the Veteran only experiences prostrating headaches once per month, the Veteran has disputed this finding and asserted his disability has not changed since his prior examination.  Additionally, the VA examiner stated the Veteran's headaches are so severe that they would prevent employment.  

Upon review of the evidence as outlined above, the Board finds that the Veteran is entitled to the maximum 50 percent rating for his migraine headaches throughout the period of the claim.  The evidence clearly shows that he experiences very frequent headaches, well more than once per month, which cause him to lie down several times per week.  Additionally, the Veteran's most recent VA examiner indicated his headaches are productive of severe economic inadaptability, such as to in fact prevent employment.  Thus, the Board finds that a 50 percent rating is warranted throughout the period of this claim.  Again, 50 percent is the maximum scheduler rating allowable for migraine headaches.

Pes Planus

The Veteran's bilateral pes planus is evaluated under Diagnostic Code 5276, which provides a 30 percent rating for "severe" bilateral pes planus, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, and indications of swelling on use with characteristic callosities.  A 50 percent evaluation may be assigned for "pronounced" bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.

A review of the Veteran's outpatient treatment notes from the Lincoln and Omaha VAMCs shows he has received significant treatment for his pes planus deformity.  In June 2014 the Veteran was evaluated in the Orthopedic Clinic.  At that time, his treating clinician stated his pes planus did not affect his gait, and noted his plantar fascial inserts.  The examiner found no evidence of pain on palpation.  Then, in July 2014 the Veteran received custom Arizona AFO ankle/foot braces.  According to a follow-up note dated in October 2014 the Veteran reported increased comfort with his AFOs since he had increased his wear time, but also stated his arches became painful when wearing them.  At that time, the examiner described his pes planovalgus as "severe." 

The Veteran has also received private medical treatment from Hanger Prosthetics and Orthotics for this disability.  These records provide minimal assessment of the Veteran's pes planus, but do note continuous treatment with custom arch supports.  The Veteran also provided a statement from a podiatrist at the Lincoln Foot Clinic dated in January 2015; however, the examiner primarily discussed the effects his pes planus had on his right knee.  

A September 2014 VA examination report again reveals a diagnosis of bilateral flatfoot.  The Veteran reported being seen several times by orthopedics, and stated he didn't feel his orthotics helped much.  He also stated he experiences pain in his feet, but did not report flare-ups.   The examiner stated the Veteran did have pain on use of the feet, but that his pain was not accentuated by manipulation.  There were no indication of swelling on use and no characteristic calluses.  The examiner indicated the Veteran did not have extreme tenderness of plantar surface.  There was no decreased longitudinal arch height on weight-bearing or objective evidence of marked deformity of the foot or marked pronation of the foot.  The weight-bearing line did not fall over or medial to the great toe.  Additionally, the Veteran did not have inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon.  Relative to functional impairments, the examiner stated the Veteran has pain on weight-bearing as well as a disturbance of locomotion.  

Based on the foregoing, Board finds that the Veteran's bilateral pes planus does not warrant a higher rating at this time.  There is no medical evidence of characteristics indicative of a pronounced pes planus disability, to include objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement of the tendo-Achilles, or severe spasm of the tendo Achilles on manipulation.  Additionally, the record does not include any assessments of "pronounced" pes planus, rather, the Veteran's treatment providers characterized the condition as severe.  The Board acknowledges that the Veteran reports that his pes planus warrants a higher rating largely due to the fact that his feet are "severely tender."  The Veteran also reports he can, "barely walk on them toward the end of the day."  Although the Veteran subjectively reports the presence of, "marked pronation and spasms of the feet," the objective medical evidence does not show the existence of such manifestations.  In the Board's opinion, the objective medical evidence prepared by skilled health care professionals is more probative than the Veteran's self-serving statements.  The Board finds the Veteran's symptoms and impairment are most analogous to a 30 percent disability rating.  In this regard, the Board notes that the evidence does not demonstrate that the Veteran's bilateral pes planus is currently manifested by any symptoms associated with a higher 50 percent rating, and no examiner has ever stated his bilateral pes planus is pronounced.   

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. at 595.  However, the record does not suggest that any other diagnostic code is applicable, as the Veteran's disability-pes planus-is specifically rated under Diagnostic Code 5276.  


Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to service connection is warranted for an eye disability or a speech impairment.  Additionally, the lay evidence provided does not establish entitlement to a rating in excess of 30 percent for the Veteran's skull scars.  The Board has also afforded the Veteran full competence and credibility relative to his claim for an increased rating for headaches, which resulted in a schedular maximum evaluation for this disability.  With respect to the pes planus, the Board is of the opinion that the objective medical evidence prepared by skilled health care professionals is more probative than the Veteran's self-serving statements.  

Consideration has been given to assigning a staged rating; however, as explained above, the evidence does not suggest the service-connected disabilities have fluctuated in severity during the period of the claims, so staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from these individual disabilities or the disabilities in combination, would be in excess of that contemplated by the ratings presently assigned, to include the increase granted herein.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for defective vision is granted.

Entitlement to service connection for bilateral eye disability, including defective vision, is denied.

Entitlement to service connection for speech problems is denied.

Entitlement to a rating in excess of 30 percent for skull scars is denied.

The Board having determined that the Veteran's post-traumatic headaches warrants a 50 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for bilateral pes planus is denied.




REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent a VA examination to assess his claimed tremor disability in January 2013.  At that time, the examiner diagnosed an upper right extremity essential tremor disability; however, the examiner indicated the disability is an "elusive" condition.  The examiner, in sum, determined he could not provide a comment on whether the Veteran's tremor disability was caused by his service-connected TBI, but did not provide a reason why this is so.  Specifically, the examiner did not state whether this disability required a review by a specialist, or whether additional testing would assist in determining the etiology of this disability.  The Board does, however, observe the Veteran's extensive reports of upper extremity neurological manifestations, which were described by him in a May 1970 VA examination.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Relative to the Veteran's claims for increased ratings for vertigo, skull loss and TBI, the Board notes the VA examiner that conducted the January and February 2013 examinations failed to complete the disability questionnaires.  Specifically, in the course of the Veteran's VA ear disease examination, the Veteran was diagnosed with benign positional vertigo; however, the examiner did not complete the portion of the questionnaire that discusses the frequency or severity of the disability.  The Veteran has asserted he requires a walking cane to prevent staggering, but the examiner completely disregarded the Veteran's reports.  The examiner also failed to address the Veteran's skull loss during his ear disease examination.  Although a past rating decision indicates the Veteran had a 3/4 inch scar at the site of his craniectomy, there is no indication that bone loss has been assessed.  During the Veteran's TBI examination, the same examiner failed to provide critical evaluative information; specifically, the 10 facets of cognitive impairment and other residuals of TBI.  Based on the foregoing, the Board finds new examinations are warranted. 

The Board also notes the Veteran has indicated he underwent a rather adverse VA psychiatric examination in January 2013.  In addition, the Board observes that Veterans Benefits Administration's Training Letter dated in January 2009 instructs that, "when a mental disorder is present, state, or ask the mental disorders examiner to state, to the extent possible, which emotional/behavioral signs and symptoms are part of a co-morbid mental disorder and which represent residuals of TBI."  See Veterans Benefits Administration Training Letter 09-01 (Jan. 21, 2009).  In this regard, the Board finds that the originating agency must first order a complete and thorough TBI examination prior to obtaining a new VA psychiatric examination and medical opinion.  The Board observes that in accordance with the above noted letter, the TBI examination should be conducted by either a board-certified or board-eligible physiatrist, neurologist, or psychiatrist, or in the alternative, a clinically privileged practitioner under the close supervision of one of the aforementioned specialists.  Following a comprehensive TBI examination, the Veteran should then undergo a VA psychiatric examination, and the examiner should be instructed to comment on each and every positively affected facet indicated in the Veteran's TBI examination, e.g. memory, motor activity, visual spatial orientation, etc. 

The Veteran also underwent a VA knee examination in May 2014.  During his examination, the Veteran was noted to have a medial meniscus tear.  The examiner, however, determined the disability was the result of a 1984 work injury, as the Veteran reported experiencing a popping at that time.  A review of the Veteran's 1984 medical records shows he sustained an anterior cruciate ligament (ACL) injury of his knee at that time.  There is no evidence from those records showing the Veteran sustained damage of his meniscus.  The Veteran has asserted this disability resulted from a recent fall, which was precipitated by his service-connected bilateral foot and back disabilities.  He has also reported continuous symptoms since that time.  The examiner did not discuss the Veteran's reports during his May 2014 examination.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Finally, by way of a March 2013 RO decision, an increased rating of 30 percent was established for the Veteran's skull scars, and a separate non-compensable evaluation was established for his TBI.  Both awards were granted effective October 26, 2012, which was the date the Veteran's claims were received.  A notice of disagreement (NOD) was submitted in April 2013, wherein the Veteran disagreed with the ratings, as well as the effective dates assigned.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to his NOD on the effective dates.  Because the NOD placed these issues in appellate status, the case must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  An SOC addressing the claims for entitlement to an effective date earlier than October 26, 2012 for an increased disability rating for skull scars and separate disability rating for TBI should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board. 

2.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the RO should afford the Veteran a VA examination, by a physician who has not previously conducted an examination or proffered an opinion in this case, to determine the current degree of severity of his service-connected vertigo and skull loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure the examiner provides all information required for rating purposes.

4.  The RO should also afford the Veteran a VA examination, by a physician that is qualified, as noted above, to conduct a TBI and neurological assessment, who has not previously conducted an examination or proffered an opinion in this case, to determine the current degree of severity of his service-connected TBI, and also to provide an opinion on the etiology of his essential tremor.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure the examiner provides all information required for rating purposes.  Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's essential tremor:

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was proximately caused by his service-connected TBI; or

c) was permanently worsened by his service-connected TBI.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by others, and assume such statements are credible for purposes of the opinions.  If the examiner is unable to provide any required opinion, he or she should explain why. 

5.  The RO should also afford the Veteran a VA examination  by a physician with sufficient expertise to determine the etiology of his right knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability:

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was proximately caused by his service-connected bilateral pes planus and/or lumbar disc disease; or

c) was permanently worsened by his service-connected connected bilateral pes planus and/or lumbar disc disease.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by others, and assume such statements are credible for purposes of the opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his recent fall, as well as his continuous right knee manifestations since that time.

If the examiner is unable to provide any required opinion, he or she should explain why. 

6.  The RO should also afford the Veteran a VA examination, by a psychiatrist or psychologist who has not previously conducted an examination or proffered an opinion in this case, to determine the current degree of severity of his service-connected PTSD, with anxiety, OCD, and cognitive disorders.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure the examiner provides all information required for rating purposes.  Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion with respect to each potential comorbid manifestation that may be related to either the Veteran's psychiatric disorders or TBI.  The RO should review the Veteran's TBI examination and ask the psychiatric examiner to comment on each positively affected facet noted in that examination, for example: 

a) Memory, attention, concentration, executive functions;

b) Judgment;

c) Motor activity (with intact motor and sensory system);

The examiner must state whether the Veteran's manifestations are attributable to the psychiatric disorders, TBI, or whether attribution to one or the other is impossible.  The examiner must also provide a complete rationale for each attribution made.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

7.  The RO should also undertake any other development it determines to be warranted.

8.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal



Department of Veterans Affairs


